Citation Nr: 9901014	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 1966 to March 
1969.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder and a back disorder.  In October 1996, the Board 
confirmed the denial of service connection for a back 
disorder, but remanded the claim for service connection for 
post-traumatic stress disorder for the purpose of attempting 
to verify the veterans claimed stressors.  The case has now 
been returned to the Board for further appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of events which occurred while he was in 
Vietnam, including serving as a door gunner on a helicopter 
and witnessing atrocities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
post-traumatic stress disorder.



FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veterans claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veterans claim for service 
connection for post-traumatic stress disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veterans 
service medical records, service personnel records, and post-
service medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined the opportunity to have a personal hearing.  

The Board notes that the RO contacted the veteran for his 
assistance in confirming his claimed stressors, but the 
veteran has not responded to the request.  The Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f) (1998).

As to the requirement under 38 C.F.R. § 3.304(f) (1998) that 
there be medical evidence establishing a clear diagnosis of 
post-traumatic stress disorder, the Board finds that the 
evidence which is of record includes diagnoses of that 
disorder.  For example, the report of a psychiatric 
evaluation conducted in December 1993 by a consulting 
psychiatrist for the Cherokee Nation reflects a diagnosis of 
post-traumatic stress disorder, combat related, chronic, 
severe.  Similarly, the report of a mental examination 
conducted by the VA in May 1994 shows that the examiner 
concluded that the veterans symptoms were consistent with 
post-traumatic stress disorder if verification of stressors 
could be obtained.   

Regarding the issue of whether there is credible evidence 
that the veterans claimed stressors actually occurred, the 
Board notes that if a claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f) (1998).  Where the claimed stressor is 
not related to combat, credible supporting evidence means 
that the appellants testimony, by itself, cannot as a 
matter of law, establish the occurrence of a noncombat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective (would evoke ... in almost 
anyone) standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veterans service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

In the present case, the veteran reported his claimed 
stressors during the mental examination conducted by the VA 
in May 1994.  The report shows that he stated that while in 
Vietnam he was once driving a water truck into a compound and 
saw 15 soldiers rape a girl to death.  He also reported that 
one morning he went into a bunker next to his and saw 8 
soldiers with their throats cut and other physical 
mutilations.  He recalled another event in which he saw a 
friend get blown apart when he was hit directly by a rocket.  
The report from the Cherokee Nation psychiatrist shows that 
the veteran also reported duty as a door gunner.

The veterans service records do not demonstrate that he 
engaged in combat with the enemy.  The veterans service 
records indicate that he served in Vietnam from March 1968 to 
March 1969.  The veterans enlisted qualification record 
shows that his primary military occupation specialty (MOS) 
was cook.  A specialty of pioneer was written in, but was 
crossed out with a line.  His record of assignments shows 
that his principal duties were as a cooks helper and as a 
cook.  Neither of those specialties necessarily involves 
exposure to combat.  A duty of radio telephone operator (RTO) 
is also listed, however the veteran has stated that this 
entry was a mistake.  The record also shows that during his 
entire period in Vietnam the veteran was assigned to an 
engineering battalion.  

The veterans DD Form 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy.  The veterans service medical records also fail to 
support the veterans contentions.  In fact, a service 
medical record entry dated in December 1968 tends to confirm 
that the veteran worked as a cook, as it shows that he was 
treated for an injury after dropping a grill on his right 
hand.  Thus, the veterans service records do not provide any 
support for his claim for post-traumatic stress disorder as 
they do not demonstrate that he engaged in combat and do not 
provide any verification of his claimed stressors.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  Significantly, however, 
the veteran has not provided enough specific information to 
allow the VA to attempt to confirm the occurrence of any 
stressors.  The Board notes that in March 1994, the RO wrote 
to the veteran and requested a detailed description of the 
specific traumatic incidents which resulted in his claimed 
post-traumatic stress disorder.  However, the veteran did not 
reply to that letter.  

Similarly, in January 1997, the RO wrote to the veteran and 
requested that he provide additional information regarding 
his claimed stressors, including the specific details such as 
dates, places, his unit of assignment at the time of the 
events, descriptions of the events, and identifying 
information about any other persons who were involved in the 
events.  The RO also provided the veteran with a form titled 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder.  However, the veteran did 
not reply to that letter, and did not respond to the 
questionnaire.

Thus, the veteran has not provided the detailed information 
necessary to attempt to confirm his claimed stressors.  The 
duty to assist is not a one way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1993).  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veterans account of his claimed stressors.  
For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the claimed inservice 
stressors actually occurred.  

The veterans account of stressors, particularly the claim of 
duty as a door gunner, is contradicted by his service 
personnel records which show assignment as a cook rather than 
as a door gunner.  The Board finds that in light of this 
contradiction, the veterans vague account of stressors, 
without corroboration, is not adequate to demonstrate that he 
experienced a stressor in service.  In the absence of a 
verified stressor, the diagnoses of post-traumatic stress 
disorder are not sufficient to support the claim.  

The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veterans Vietnam service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  The Board also notes that none of the diagnoses give 
any indication that the examiners had reviewed the veterans 
claim file prior to any of the diagnoses.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

Since the veterans claimed stressors have not been verified, 
the examinations were based on questionable histories that 
are inadequate for ratings purposes, and may not be relied 
upon by the Board.  See West, 7 Vet. App. at 78.  Also, there 
is no medical evidence which relates any other psychiatric 
disorder to service.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (1998).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.





ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
